DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Instant application is CON of 16/729,155 (U.S. Patent No. 11,068,997 B1). Claims 1-20 are presented for examination. Examiner has established objections to claims 1 and 11-19; and double patenting, § 112, § 101, and § 103 rejections for claims 1-20.

Double Patenting



The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,068,997. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the reference claims.

Claim Objections







Claim 1 is objected to because of informalities in the following recitation: “an application comprising instructions for execution on a device including one or more processors coupled to memory; and one or more servers in data communication with the application, the one or more servers including one or more processors coupled to memory.” The recitation is missing indefinite article in front of the first instance of “memory” and definite article in from of the second instance of “one or more processors” and “memory” and should recite: “an application comprising instructions for execution on a device including one or more processors coupled to a memory; and one or more servers in data communication with the application, the one or more servers including the one or more processors coupled to the memory.” 

Claims 11-19 are objected to because of informality in the following recitation: “The method of generating a predictive model.” Since claims 11-19 are dependent claims depending from claim 10 which recites “[a] method of generating a predictive model,” claims 11-19 should recite: “The method of generating the predictive model.”
Claim 18 is objected to because of informalities in the following recitation: “one or more outcomes associated with determining whether a user is engaged in liability-increasing activity or liability-decreasing activity.” Since claim 18 depends from claim 17, claims elements “a user,” “liability-increasing activity,” and “liability-decreasing activity” should have definite articles in from of them and claim 18 should recite: “one or more outcomes associated with determining whether the user is engaged in the liability-increasing activity or the liability-decreasing activity.”  


Claim Rejections - 35 USC § 112












The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 1 recites a limitation “the group” in “update the first set of data to include at least one selected from the group of mileage information and rental information” and “the second set of data comprising at least one selected from the group of location information, date, time, name, and age of a user.” There is an insufficient antecedent basis for both instances of this limitation in the claim 1. Dependent claims 2-9 are rejected based on their dependency on claim 1.  

Claim 5 recites a limitation “the rate.” There is an insufficient antecedent basis for this limitation in the claims 1, 4, and 5.

Claim 6 recites a limitation “the rate.” There is an insufficient antecedent basis for this limitation in the claims 1, 4, and 6.

Claim 9 recites a limitation “the group.” There is an insufficient antecedent basis for this limitation in the claims 1 and 9.

Claim 10 recites a limitation “the group” in “the transaction data is updated to include at least one selected from the group of mileage data and rental data” and “one or more requests for a plurality of parameters including at least one selected from the group of location data, date data, time data, name data, and age data.” There is an insufficient antecedent basis for both instances of this limitation in the claim 10. Dependent claims 11-19 are rejected based on their dependency on claim 10.

Claim 20 recites a limitation “the group” in “the transaction data is updated to include at least one selected from the group of mileage data and rental data” and “the one or more responses including at least one selected from the group of location data, date data, time data, name data, and age data.” There is an insufficient antecedent basis for both instances of this limitation in the claim 20. 

Claim Rejections - 35 USC § 101












35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  














The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-9 is a system, which is one of the statutory categories of invention. Further, the claimed invention of claims 10-19 is a series of steps, which is a method (i.e., a process) and, thus, also one of the statutory categories of invention. Still further, the claimed invention of claim 20 is a computer-readable non-transitory medium, which is also one of the statutory categories of invention.
Conclusion of Step 1 Analysis: Therefore, claims 1-20 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-20, however, recite an abstract idea of generating a predictive model. The creation of generating a predictive model, as recited in the independent claims 1, 10, and 20, belongs to certain methods of organizing human activity (i.e., fundamental economic principles or practices including hedging, insurance, and mitigating risk) that are found by the courts to be abstract ideas. The limitations in independent claims 1, 10, and 20, which set forth or describe the recited abstract idea, are the following steps: “create a predictive model based on the updated first set of data” (claim 1), “update the predictive model based on the second set of data received from the application” (claim 1), “generate a dynamic rate based on the updated predictive model” (claim 1), “display the dynamic rate based on the updated predictive model” (claim 1), “training a predictive model based on the updated transaction data” (claims 10 and 20), “updating the predictive model based on the one or more responses” (claims 10 and 20), “producing a dynamic rate based on the updated predictive model” (claims 10 and 20), and “executing a display of an output of the dynamic rate” (claims 10 and 20).
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1, 10, and 20, recite additional limitations: “an application comprising instructions for execution on a device including one or more processors coupled to memory” (claim 1), “one or more servers in data communication with the application, the one or more servers including one or more processors coupled to memory” (claim 1), “one or more processors” (claim 10), and “a computer readable non-transitory medium comprising computer-executable instructions that are executed on a processor” (claim 20). These additional elements are recited at a high level of generality (e.g., as a generic processor performing a generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer components. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, the following limitations recite insignificant extra solution activity (for example, data gathering): “receive a first set of data, the first set of data including transaction information, update the first set of data to include at least one selected from the group of mileage information and rental information” (claim 1), “transmit, to the application, one or more requests, the one or more requests including a second set of data, the second set of data comprising at least one selected from the group of location information, date, time, name, and age of a user” (claim 1), “transmit, to the application, the dynamic rate” (claim 1), “receive the one or more requests from the one or more servers” (claim 1), “transmit, to the one or more servers, one or more responses including the second set of data based on the one or more requests” (claim 1), “retrieving transaction data, wherein the transaction data is updated to include at least one selected from the group of mileage data and rental data” (claims 10 and 20), “transmitting one or more requests for a plurality of parameters including at least one selected from the group of location data, date data, time data, name data, and age data” (claims 10 and 20), “receiving the one or more requests including the plurality of parameters” (claims 10 and 20), and “transmitting one or more responses based on the one or more requests, the one or more responses including at least one selected from the group of location data, date data, time data, name data, and age data” (claims 10 and 20). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claims 1, 10, and 20, here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1, 10, and 20, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	


















Step 2B of the Test: The additional elements of independent claims 1, 10, and 20, (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[00013] Figure 1 illustrates a predictive model system 100 according to an exemplary embodiment. As further discussed below, system 100 may include a client device 110; a network 130; a server 140; and a database 160. Although Figure 1 illustrates single instances of components of system 100, system 100 may include any number of components. 

[00014] System 100 may include client device 110. For example, client application 105 may comprise instructions for execution on a client device 110. The client device 110 may include one or more processors 115 coupled to memory 120. For example, client device 110 may be a network- enabled computer. As referred to herein, a network-enabled computer may include, but is not limited to a computer device, or communications device including, e.g., a server, a network appliance, a personal computer, a workstation, a phone, a handheld PC, a personal digital assistant, a thin client, a fat client, an Internet browser, or other device. Client device 110 also may be a mobile device; for example, a mobile device may include an iPhone, iPod, iPad from Apple® or any other mobile device running Apple's iOS@ operating system, any device running Microsoft's Windows@ Mobile operating system, any device running Google's Android® operating system, and/or any other smartphone, tablet, or like wearable mobile device.
 
[00015] The client device 110 can include a processor 115 and a memory 120, and it is understood that the processing circuitry may contain additional components, including processors, memories, error and parity/CRC checkers, data encoders, anti-collision algorithms, controllers, command decoders, security primitives and tamper proofing hardware, as necessary to perform the5 Attorney Docket No.: 067519.0002086functions described herein. The client device 110 may further include a display and input devices. The display may be any type of device for presenting visual information such as a computer monitor, a flat panel display, and a mobile device screen, including liquid crystal displays, light-emitting diode displays, plasma panels, and cathode ray tube displays. The input devices may include any device for entering information into the user's device that is available and supported by the user's device, such as a touch-screen, keyboard, mouse, cursor-control device, touch-screen, microphone, digital camera, video recorder or camcorder. These devices may be used to enter information and interact with the software and other devices described herein. 
This is a description of general-purpose computing system. Further, the elements of “transmitting,” “receiving,” “storing,” and “retrieving” information to and from a user device amount to no more than mere instructions to apply the exception using generic computer components. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of “transmitting,” “receiving,” “storing,” and “retrieving” information to and from a user device were considered insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 1, 10, and 20, receive or transmit data over a network in a merely generic manner. Further, similarly to Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, the additional elements of independent claims 1, 10, and 20, store and retrieve information in memory. The courts have recognized storing, retrieving, receiving functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 1, 10, and 20, are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claims 1, 10, and 20, are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-9 depend on independent claim 1; and dependent claims 11-19 depend on independent claim 10. The elements in dependent claims 2-9 and 11-19, which set forth or describe the abstract idea, are: “the predictive model is supplemented with a third set of data, the third set of data including gasoline price data and user accident history data” (claim 2 – further narrowing the recited abstract idea), “the predictive model is supplemented with a fourth set of data to assess personal risk, the fourth set of data including personal data” (claim 3 – further narrowing the recited abstract idea), “the predictive model is configured to apply one or more thresholds” (claim 4 – further narrowing the recited abstract idea), “the rate is dynamically adjusted during travel to one or more locations and based on a first threshold, the first threshold associated with a first time user” (claim 5 – further narrowing the recited abstract idea), “the rate is dynamically adjusted during travel to one or more locations and based on a second threshold, the second threshold associated with a repeat user” (claim 6 – further narrowing the recited abstract idea), “the application is configured to display a plurality of options based on the dynamic rate” (claim 7 – further narrowing the recited abstract idea), “the application is configured to receive a selection of at least one option based on the dynamic rate” (claim 8 – insignificant extra solution activity), “the application is configured to, prior to display of the dynamic rate, prompt a user to perform at least one selected from the group of transmitting login credentials and creating an account” (claim 9 – further narrowing the recited abstract idea), “the predictive model is configured to apply one or more thresholds” (claim 11 – further narrowing the recited abstract idea), “the dynamic rate is adjusted during transit to a first location and based on a first threshold, the first threshold associated with a first time user” (claim 12 – further narrowing the recited abstract idea), “the dynamic rate is adjusted during transit to a second location and based on a second threshold, the second threshold associated with a repeat user, the first threshold exceeding the second threshold so as to adjust the dynamic rate” (claim 13 – further narrowing the recited abstract idea), “the predictive model is updated with gasoline data and accident data” (claim 14 – further narrowing the recited abstract idea), “the predictive model is updated with personal data to assess liability of a user” (claim 15 – further narrowing the recited abstract idea), “the one or more thresholds are adjusted based on continuous acquisition of the transaction data, the plurality of parameters, or any combination thereof so as to update the predictive model and displayed rate” (claim 16 – further narrowing the recited abstract idea), “determining, by the one or more processors, whether a user is engaged in liability-increasing activity or liability-decreasing activity” (claim 17 – further narrowing the recited abstract idea), “transmitting, by the one or more processors, one or more outcomes associated with determining whether a user is engaged in liability-increasing activity or liability-decreasing activity” (claim 18 – insignificant extra solution activity), and “updating, by the one or more processors, the predictive model based on the one or more outcomes; and updating, by the one or more processors, the dynamic rate based on the updated predictive model based on the one or more outcomes” (claim 19 – further narrowing the recited abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 2-9 and 11-19 do not correct the deficiencies of independent claims 1 and 10 and are rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-20 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 103





















The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Han (2018/0365674 A1) in view of Taylor (2015/0348178 A1).

As to claim 1, Han shows an application comprising instructions for execution on a device including one or more processors coupled to memory (Han: page 5, ¶ 51); and one or more servers in data communication with the application, the one or more servers including one or more processors coupled to memory (Han: page 3, ¶ 32 and ¶ 36; and Fig. 2A), wherein the one or more servers are configured to: receive a first set of data, the first set of data including transaction information, update the first set of data to include transaction information (Han: page 6, ¶ 60); create a predictive model based on the updated first set of data (Han: page 7, ¶ 70); transmit, to the application, one or more requests, the one or more requests including a second set of data (Han: page 6, ¶ 65); update the predictive model based on the second set of data received from the application (Han: page 8, ¶ 86); generate an outcome based on the updated predictive model (Han: page 8, ¶ 89); and transmit, to the application, the outcome (Han: page 8, ¶ 89); wherein the application is configured to: receive the one or more requests from the one or more servers (Han: page 7, ¶ 71); transmit, to the one or more servers, one or more responses including the second set of data based on the one or more requests (Han: page 6, ¶ 65); and display the outcome based on the updated predictive model (Han: page 8, ¶ 89).
Han does not show that transaction information is at least one selected from the group of mileage information and rental information; the second set of data comprising at least one selected from the group of location information, date, time, name, and age of a user; and an outcome is a dynamic rate. Taylor shows that transaction information is at least one selected from the group of mileage information and rental information (Taylor: page 11, ¶ 65 and ¶ 68); the second set of data comprising at least one selected from the group of location information, date, time, name, and age of a user (Taylor: page 2, ¶ 13); and an outcome is a dynamic rate (Taylor: page 12, ¶ 75). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Han by transaction information being at least one selected from the group of mileage information and rental information; the second set of data comprising at least one selected from the group of location information, date, time, name, and age of a user; and an outcome being a dynamic rate of Taylor in order to manage vehicles that are available for renting (Taylor: page 1, ¶ 10). 

As to claims 10 and 20, Han shows retrieving, with one or more processors, transaction data, wherein the transaction data is updated (Han: page 6, ¶ 60); training, by the one or more processors, a predictive model based on the updated transaction data (Han: page 7, ¶ 70); transmitting, by the one or more processors, one or more requests for a plurality of parameters including at least one selected from the group of data (Han: page 6, ¶ 65); receiving, by the one or more processors, the one or more requests including the plurality of parameters (Han: page 7, ¶ 71); transmitting, by the one or more processors, one or more responses based on the one or more requests, the one or more responses including at least one selected from the group of data (Han: page 6, ¶ 65); updating, by the one or more processors, the predictive model based on the one or more responses (Han: page 8, ¶ 86); producing, by the one or more processors, an outcome based on the updated predictive model (Han: page 8, ¶ 89); and executing, by the one or more processors, a display of an output of the outcome (Han: page 8, ¶ 89).
Han does not show that transaction information includes at least one selected from the group of mileage information and rental information; group of data includes at least one selected from the group of location data, date data, time data, name data, and age data; and an outcome is a dynamic rate. Taylor shows that transaction information includes at least one selected from the group of mileage information and rental information (Taylor: page 11, ¶ 65 and ¶ 68); group of data includes at least one selected from the group of location data, date data, time data, name data, and age data (Taylor: page 2, ¶ 13); and an outcome is a dynamic rate (Taylor: page 12, ¶ 75). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and the non-transitory computer readable medium of Han by transaction information including at least one selected from the group of mileage information and rental information; group of data including at least one selected from the group of location data, date data, time data, name data, and age data; and an outcome being a dynamic rate of Taylor in order to manage vehicles that are available for renting (Taylor: page 1, ¶ 10). 

As to claim 2, Han in view of Taylor shows all the elements of claim 1. Han also shows that the predictive model is supplemented with a third set of data (Han: page 2, ¶ 17). Han does not show the third set of data including gasoline price data and user accident history data. Taylor shows the third set of data including gasoline price data and user accident history data (Taylor: page 4, ¶ 31; page 5, ¶ 33; and page 8, ¶ 51). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Han by the third set of data including gasoline price data and user accident history data of Taylor in order to manage vehicles that are available for renting (Taylor: page 1, ¶ 10). 

As to claim 3, Han in view of Taylor shows all the elements of claim 1. Han also shows that the predictive model is supplemented with a fourth set of data (Han: page 2, ¶ 17). Han does not show the fourth set of data to assess personal risk, the fourth set of data including personal data. Taylor shows the fourth set of data to assess personal risk, the fourth set of data including personal data (Taylor: page 2, ¶ 13; and page 5, ¶ 33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Han by the fourth set of data to assess personal risk, the fourth set of data including personal data of Taylor in order to manage vehicles that are available for renting (Taylor: page 1, ¶ 10). 

As to claims 4 and 11, Han in view of Taylor shows all the elements of claims 1 and 10. Han also shows that the predictive model is configured to apply one or more thresholds (Han: page 2, ¶ 20).

As to claims 5 and 12, Han in view of Taylor shows all the elements of claims 4 and 11. Han does not show that the rate is dynamically adjusted during travel to one or more locations and based on a first threshold, the first threshold associated with a first time user. Taylor shows that the rate is dynamically adjusted during travel to one or more locations and based on a first threshold, the first threshold associated with a first time user (Taylor: page 12, ¶ 75). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and the method of Han by the rate being dynamically adjusted during travel to one or more locations and based on a first threshold, the first threshold associated with a first time user of Taylor in order to manage vehicles that are available for renting (Taylor: page 1, ¶ 10).

As to claims 6 and 13, Han in view of Taylor shows all the elements of claims 4 and 12. Han does not show that the rate is dynamically adjusted during travel to one or more locations and based on a second threshold, the second threshold associated with a repeat user, the first threshold exceeding the second threshold so as to adjust the dynamic rate. Taylor shows that the rate is dynamically adjusted during travel to one or more locations and based on a second threshold, the second threshold associated with a repeat user, the first threshold exceeding the second threshold so as to adjust the dynamic rate (Taylor: page 12, ¶ 75). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and the method of Han by the rate being dynamically adjusted during travel to one or more locations and based on a second threshold, the second threshold associated with a repeat user, the first threshold exceeding the second threshold so as to adjust the dynamic rate of Taylor in order to manage vehicles that are available for renting (Taylor: page 1, ¶ 10).

As to claim 7, Han in view of Taylor shows all the elements of claim 1. Han also shows that the application is configured to display a plurality of options based on the dynamic rate (Han: page 8, ¶ 89).

As to claim 8, Han in view of Taylor shows all the elements of claim 7. Han also shows that the application is configured to receive a selection of at least one option based on the dynamic rate (Han: page 8, ¶ 89).

As to claim 9, Han in view of Taylor shows all the elements of claim 1. Han does not show that the application is configured to, prior to display of the dynamic rate, prompt a user to perform at least one selected from the group of transmitting login credentials and creating an account. Taylor shows that the application is configured to, prior to display of the dynamic rate, prompt a user to perform at least one selected from the group of transmitting login credentials and creating an account (Taylor: page 5, ¶ 33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Han by the application being configured to, prior to display of the dynamic rate, prompt a user to perform at least one selected from the group of transmitting login credentials and creating an account of Taylor in order to manage vehicles that are available for renting (Taylor: page 1, ¶ 10).

As to claim 14, Han in view of Taylor shows all the elements of claim 10. Han does not show that the predictive model is updated with gasoline data and accident data. Taylor shows that the predictive model is updated with gasoline data and accident data (Taylor: page 4, ¶ 31; and page 8, ¶ 51). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Han by the predictive model being updated with gasoline data and accident data of Taylor in order to manage vehicles that are available for renting (Taylor: page 1, ¶ 10). 

As to claim 15, Han in view of Taylor shows all the elements of claim 1. Han does not show that the predictive model is updated with personal data to assess liability of a user. Taylor shows that the predictive model is updated with personal data to assess liability of a user (Taylor: page 2, ¶ 13; and page 5, ¶ 33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Han by the predictive model being updated with personal data to assess liability of a user of Taylor in order to manage vehicles that are available for renting (Taylor: page 1, ¶ 10). 

As to claim 16, Han in view of Taylor shows all the elements of claim 11. Han also shows the one or more thresholds are adjusted based on continuous acquisition of the transaction data, the plurality of parameters, or any combination thereof so as to update the predictive model and displayed rate (Han: page 7, ¶ 74).

As to claim 17, Han in view of Taylor shows all the elements of claim 10. Han does not show determining, by the one or more processors, whether a user is engaged in liability-increasing activity or liability-decreasing activity. Taylor shows determining, by the one or more processors, whether a user is engaged in liability-increasing activity or liability-decreasing activity (Taylor: page 2, ¶ 13; and page 5, ¶ 33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Han by determining, by the one or more processors, whether a user is engaged in liability-increasing activity or liability-decreasing activity of Taylor in order to manage vehicles that are available for renting (Taylor: page 1, ¶ 10). 

As to claim 18, Han in view of Taylor shows all the elements of claim 17. Han also shows transmitting, by the one or more processors, one or more outcomes associated with determining whether a user is engaged in liability-increasing activity or liability-decreasing activity (Han: page 6, ¶ 65).

As to claim 19, Han in view of Taylor shows all the elements of claim 18. Han also shows updating, by the one or more processors, the predictive model based on the one or more outcomes (Han: page 8, ¶ 86); and updating, by the one or more processors, the dynamic rate based on the updated predictive model based on the one or more outcomes (Han: page 8, ¶ 89).

Conclusion






















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Galit Shmueli and Otto R. Koppius. Predictive Analytics in Information Systems Research. MIS Quarterly , September 2011, Vol. 35, No. 3 (September 2011), pp. 553-572.























Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691